     Case 2:20-cv-01747-TLN-DMC Document 24 Filed 09/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELDON DALE WILLIAMS, JR.,                       No. 2:20-CV-1747-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    K. ANCHETA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ request, ECF No. 22, for a temporary

19   stay of litigation proceedings pending the outcome of a settlement conference set for November

20   17, 2021. Good cause appearing therefor, Defendants’ request, which is construed as a motion, is

21   granted. This matter is stayed through November 17, 2021. If the matter does not settle,

22   Defendants shall have to 30 days from the date of the settlement conference to file a responsive

23   pleading.

24                  IT IS SO ORDERED.

25   Dated: September 15, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
